Order unanimously affirmed, with $20 costs and disbursements to the petitioner-respondent on the facts and on the law and in the exercise of discretion. It would have been proper for the Referee to receive expert testimony, if offered, as to (1) the highest price obtainable at a foreclosure sale, and (2) the maximum price obtainable for the premises in its present condition, on an all cash sale, in the open market, during the period required to process a foreclosure. Such proof was not essentially required from the appraiser appointed by the court but, if available, could have been tendered by the trustee or any other interested party. Concur—Breitel, J. P., Rabin, M. M. Frank, Valente and McNally, JJ.